 

Exhibit 10.2

EXECUTION COPY

SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”), by and between
United Maritime Group, LLC (formerly known as TECO Transport Corporation, the
“Company”), and Timothy M. Bresnahan (“Employee”), is being offered to Employee
on October 1, 2010 (the “Offer Date”).

RECITALS

WHEREAS, Employee currently serves as Senior Vice President, Business
Development of the Company;

WHEREAS, Employee is party to an employment agreement with the Company dated as
of October 29, 2007 (the “Employment Agreement”), which sets forth the terms and
conditions of Employee’s employment with the Company;

WHEREAS, by offering this Agreement to Employee, the Company is hereby notifying
Employee that his employment with the Company is being terminated pursuant to
Section 8(d) of the Employment Agreement;

WHEREAS, Employee and the Company now desire to enter into a mutually
satisfactory arrangement concerning, among other things, Employee’s separation
from service with the Company and other matters related thereto;

WHEREAS, this Agreement contains a general release of claims as contemplated by
Section 8(h) of the Employment Agreement, and by delivery hereof, the Company
hereby notifies Employee, and Employee hereby acknowledges his understanding,
that Employee’s timely execution and non-revocation of this Agreement are
required for Employee to receive any of the payments and benefits set forth in
Section 8(d) of the Employment Agreement (other than the Accrued Obligations (as
defined in the Employment Agreement)); and

WHEREAS, the parties intend for this Agreement to supersede all prior agreements
that Employee has with the Company, including without limitation the Employment
Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Employee and the Company hereby
agree as follows:

Section 1. Effective Date; Opportunity for Review and Acceptance. Employee shall
have from the Offer Date until October 29, 2010 (the “Review Period”), to review
and consider this Agreement. To accept this Agreement and the terms and
conditions contained herein, Employee must execute and date this Agreement
without change where indicated below and return the executed copy of the
Agreement to the Company prior to the expiration of the Review Period (but no
earlier than the Separation Date, as defined below), to the attention of the
Company’s Chief Financial Officer. Notwithstanding anything contained herein to
the contrary, this Agreement will not become effective or enforceable for a
period of seven (7) calendar days following the date of its execution and
delivery to the Company



--------------------------------------------------------------------------------

(the “Revocation Period”), during which time Employee may further review and
consider this Agreement and revoke his acceptance of this Agreement by notifying
the Company’s Chief Financial Officer in writing. To be effective, such
revocation must be received no later than 5:00 p.m., Eastern Time, on the last
day of the Revocation Period. Provided that the Agreement is timely executed and
Employee has not timely revoked it, the eighth (8th) day following the date on
which the Agreement is executed and delivered to the Company shall be its
effective date (the “Effective Date”). In the event of Employee’s failure to
execute and deliver this Agreement prior to the expiration of the Review Period,
or his subsequent revocation of this Agreement during the Revocation Period,
this Agreement will be null and void and of no effect, the Company will have no
obligations hereunder, and Employee shall not be entitled to any payments or
benefits under the Employment Agreement that are conditioned upon the execution
of a release of claims (which, for purposes of clarification, shall include all
payments and benefits otherwise owing to Employee thereunder following the
Separation Date, other than Accrued Obligations). For the avoidance of doubt, in
the event of Employee’s failure to execute and deliver this Agreement prior to
the expiration of the Review Period, or his subsequent revocation of this
Agreement during the Revocation Period, all terms of the Employment Agreement
that survive the termination of Employee’s employment, including the restrictive
covenants set forth in Section 9 thereof (all such terms of the Employment
Agreement that survive the termination of Employee’s employment, including the
restrictive covenants set forth in Section 9 thereof are referred to herein as
the “Employment Agreement Obligations”), shall remain in full force and effect.

Section 2. Separation from Service. Employee hereby acknowledges and agrees that
his separation from service with the Company and from any other position he held
as an officer, director, committee member, or other service provider of GS
Maritime Holding LLC (the “Parent”) or any subsidiary or affiliate thereof,
including without limitation the Company (collectively, the “Company Group”),
pursuant to Section 8(d) of the Employment Agreement will become effective as of
the close of business on October 22, 2010 (the “Separation Date”). Employee
shall not represent himself after the Separation Date as being an employee,
officer, director, agent, or representative of the Company or any other member
of the Company Group for any purpose. The Separation Date shall be the
termination date of Employee’s employment for purposes of determining
participation in and coverage under all equity vesting and other benefit plans
and programs sponsored by or through the Parent, the Company, or any other
member of the Company Group.

Section 3. Separation Benefits.

(a) General. In consideration for and subject to Employee’s (i) execution,
non-revocation, and compliance with the terms and conditions of this Agreement
and (ii) continued compliance with the Employment Agreement Obligations, and
pursuant to Section 8(d) of the Employment Agreement, the Company shall provide
Employee with the following payments and benefits:

(i) The Accrued Obligations, equal to $12,404, which represents fifteen
(15) business days of accrued but unused vacation time, payable within ten
(10) business days following the Revocation Period;

 

- 2 -



--------------------------------------------------------------------------------

 

(ii) An Annual Bonus (as defined in the Employment Agreement) for fiscal year
2010, to the extent applicable performance conditions are achieved for such
fiscal year, which amount shall be paid in a lump sum at the same time the
Annual Bonus would otherwise have been paid pursuant to Section 4(b) of the
Employment Agreement had such termination not occurred;

(iii) Continuation of payment of base salary of $215,000 during the Severance
Term (as defined in the Employment Agreement), payable in accordance with the
Company’s regular payroll practices. The parties agree that each installment of
Base Salary payable hereunder shall be deemed to be a separate payment for
purposes of Section 409A of the Code; and

(iv) Continuation, during the Severance Term, of the medical and dental benefits
provided to Employee and his covered dependants under the Company’s health plans
in effect as of the date of such termination, it being understood and agreed
that (A) Employee shall be required to pay that portion of the cost of such
medical benefits as Employee was required to pay (including through customary
deductions from Employee’s paycheck) as of the date of Employee’s termination of
employment with the Company, and (B) notwithstanding the foregoing, the
Company’s obligation to provide such continuation of benefits shall terminate
prior to the expiration of the Severance Term in the event that Employee becomes
eligible to receive any such or similar benefits while employed by or providing
service to, in any capacity, any other business or entity during the Severance
Term.

(b) The above payments and benefits will be payable following Employee’s
Separation Date in accordance with the terms and subject to the conditions of
the Employment Agreement, including without limitation the provisions relating
to tax withholding set forth in Section 12 thereof. For purposes of
clarification, the Employment Agreement Obligations shall survive following the
Separation Date, and the Separation Date shall be the date of Employee’s
“termination of employment” for purposes of determining the Restricted Period
(as defined in the Employment Agreement). All amounts payable pursuant to
Section 8(d) of the Employment Agreement shall be calculated based on a
termination of employment effective as of the Separation Date, and for purposes
of clarification, amounts paid to Employee following the Separation Date but
prior to the Effective Date each correspond, as applicable, to a given component
of, and shall not be in addition to, the payments and benefits set forth above.
Subject to the terms and conditions hereof, the Company’s obligation to pay
Employee the payments provided herein is absolute and unconditional and shall
not, other than in connection with Employee’s noncompliance with the Employment
Agreement Obligations or his obligations hereunder, be affected by any
circumstances, including, without limitation, any setoff, mitigation,
counterclaim, recoupment, defense or other right which the Company may have
against Employee. All amounts payable by the Company hereunder shall be paid
without notice or demand.

(c) No Further Entitlements. Employee acknowledges and agrees that the payments
and other benefits provided to Employee hereunder in connection with Employee’s
separation from service are in full discharge of any and all liabilities and
obligations of the Company Group, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment

 

- 3 -



--------------------------------------------------------------------------------

agreement, arrangement, policy, plan, or procedure of any member of the Company
Group. Further, Employee acknowledges and agrees that in no event shall any
member of the Company Group have any further obligations under the Employment
Agreement other than as expressly set forth herein.

(d) Equity Interests; Profit Units. As of the Separation Date, Employee owns 172
Class A Units. Employee’s 669 time vesting profit units are fully vested as of
the Separation Date whether or not Employee signs this Agreement.

Section 4. Release and Waiver of Claims.

(a) Definition. As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, equity, or otherwise.

(b) Release and Waiver of Claims.

(i) For and in consideration of the payments and benefits described in Section 3
above, and other good and valuable consideration, Employee, for and on behalf of
himself and his heirs, administrators, executors, and assigns, effective as of
the Effective Date, does fully and forever release, remise, and discharge the
members of the Company Group, together with their respective officers,
directors, partners, members, shareholders, employees, and agents (collectively,
the “Company Released Parties”), from any and all claims whatsoever up to and
including the date of Employee’s execution of this Agreement that Employee had,
may have had, or now has against any of the Company Released Parties, for or by
reason of any matter, cause, or thing whatsoever arising out of or attributable
to Employee’s employment or the termination of Employee’s employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any United States federal,
state, or local law or regulation dealing with discrimination based on age,
race, sex, national origin, handicap, religion, disability, or sexual
orientation. This release of claims includes, but is not limited to, all claims
arising under the following United States statutes: the Age Discrimination in
Employment Act (“ADEA”), the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
and the Equal Pay Act, each as may be amended from time to time, and all other
United States federal, state, and local laws, the common law, and any other
purported restriction on an employer’s right to terminate the employment of an
employee. The parties intend the release contained herein to be a general
release of any and all claims to the fullest extent permissible by law.

(ii) Employee acknowledges and agrees that as of the date Employee executes this
Agreement, Employee has no knowledge of any facts or circumstances that give
rise or could give rise to any claims under any of the laws listed in the
preceding paragraph.

 

- 4 -



--------------------------------------------------------------------------------

 

(iii) By executing this Agreement, Employee specifically releases all claims
relating to his employment and its termination under ADEA, a United States
federal statute that, among other things, prohibits discrimination on the basis
of age in employment and employee benefit plans.

(iv) Notwithstanding the foregoing, nothing in this Agreement shall be a waiver
of (i) Employee’s rights with respect to payment of amounts under this
Agreement, (ii) Employee’s right to benefits due to terminated employees under
any employee benefit plan of the Company or any other member of the Company
Group in which Employee participated (excluding any severance or similar plan or
policy), in accordance with the terms thereof (including rights to elect COBRA
coverage), (iii) any claims that cannot be waived by non-waivable provisions of
applicable law, (iv) any rights of Employee as an equityholder of the Parent (so
long as Employee continues to be an equityholder of the Parent) pursuant to the
terms of (A) the limited liability company agreement of the Parent, dated as of
December 4, 2007, as the same may be amended from time to time (the “LLC
Agreement”), (B) the registration rights agreement of Parent, dated as of
December 4, 2007, as the same may be amended from time to time (the
“Registration Rights Agreement”), or (C) the profit unit grant agreement entered
into between Employee and the Parent in respect of the issuance of profit units
of the Parent to Employee, as the same may be amended from time to time (the
“Profit Unit Grant Agreement”), (v) any rights of Employee to indemnification
from the Parent pursuant to the terms of Section 11.1 of the LLC Agreement,
(vi) any rights of Employee pursuant to the terms of any directors’ and
officers’ liability insurance policy that the Parent or any subsidiary thereof
may maintain from time to time, or (vii) Employee’s right to seek judicial
relief pursuant to Section 16 hereof for breach of this Agreement.

Section 5. Knowing and Voluntary Waiver. Employee expressly acknowledges and
agrees that Employee—

(a) Is able to read the language, and understand the meaning and effect, of this
Agreement;

(b) Has no physical or mental impairment of any kind that has interfered with
Employee’s ability to read or understand the meaning of this Agreement or its
terms, and that Employee is not acting under the influence of any medication,
drug, or chemical of any type in entering into this Agreement;

(c) Is specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide Employee with the payments
and benefits described herein;

(d) Acknowledges that but for Employee’s execution of this Agreement, Employee
would not be entitled to the payments or benefits described herein that are
conditioned upon the execution of a release;

(e) Understands that, by entering into this Agreement, Employee does not waive
rights or claims under ADEA that may arise after the date he executes this
Agreement;

 

- 5 -



--------------------------------------------------------------------------------

 

(f) Had or could have had the entire Review Period in which to review and
consider this Agreement, and that if Employee executes this Agreement prior to
the expiration of the Review Period, Employee has voluntarily and knowingly
waived the remainder of the Review Period;

(g) Has or had the entire Revocation Period in which to revoke his execution of
this Agreement, and that if Employee does not revoke such execution prior to the
Effective Date, he has knowingly and voluntarily agreed to this Agreement’s
becoming effective;

(h) Was advised to consult with Employee’s attorney regarding the terms and
effect of this Agreement; and

(i) Has signed this Agreement knowingly and voluntarily.

Section 6. Other Obligations, Commitments, and Representations of Employee.

(a) Confidentiality of Agreement. Employee shall keep the existence and terms of
this Agreement confidential. Employee’s obligations under this Section 6(a)
shall not apply to disclosures:

(i) to Employee’s counsel, spouse, accountant, or financial advisor, provided
such persons have agreed to keep the existence and terms of this Agreement
confidential;

(ii) to a governmental agency or self-regulatory organization if requested in
connection with an investigation;

(iii) if compelled by law or valid legal process; or

(iv) as necessary in any legal proceeding to enforce this Agreement.

(b) No Suit. Employee represents and warrants that he has not previously filed,
and to the maximum extent permitted by law agrees not to file, a claim against
any Company Released Party regarding any of the claims released herein. If,
notwithstanding this representation and warranty, Employee has filed or files
such a claim, Employee agrees to cause such claim to be dismissed with prejudice
and shall pay any and all costs required in obtaining dismissal of such claim,
including without limitation the attorneys’ fees and expenses of any of the
parties against whom such a claim has been filed.

(c) Non-Prosecution; No Other Actions. Except as permitted by fair employment
practices laws or other laws that may supersede the terms of this Agreement, as
requested by any member of the Company Group, or as compelled by valid legal
process, Employee shall not:

(i) assist, cooperate with, or supply information of any kind to any
non-governmental person or entity or private-party litigant or their agents or
attorneys

 

- 6 -



--------------------------------------------------------------------------------

(collectively a “Third Party”) concerning (A) the employment, terms and
conditions, or termination of Employee’s or any other employee’s employment with
the Company Group or the employment practices of the Company Group; or (B) the
business or operations of the Company Group or its agents; or

(ii) initiate or assist any Third Party in connection with any investigation,
inquiry, or any other action of any kind with respect to the Company Group’s
employment practices, business, or operations.

(d) Notice to Company of Certain Inquiries/Requests for Information.

(i) If Employee believes that he is required by law or valid legal process
(including without limitation by oral questions, interrogatory, request for
documents, subpoena, or civil investigative demand) to disclose or discuss the
existence and terms of this Agreement, confidential information, information
concerning the employment, terms and conditions, or termination of Employee’s or
any other employee’s employment with the Company Group or the employment
practices of Company Group, or the business or operations of the Company Group,
Employee shall notify the Company’s Chief Financial Officer in writing before
making any such disclosures and sufficiently in advance of the time when any
such disclosures are to be made to allow the Company (or any member of the
Company Group) to assert any rights it or they may have with respect to such
disclosures; and

(ii) If Employee is contacted by any Third Party who is or may be adverse to, or
investigating a possible claim or lawsuit against, the Company Group (or any of
their successors), he shall notify the Company’s Chief Financial Officer in
writing before providing any information to or meeting with such Third Party and
agrees that, if requested, he will meet and confer with counsel for the Company
Group before interviewing with, meeting with, providing information to, or
giving a statement to any Third Party who is or may be adverse to the Company
Group in a pending or threatened claim or lawsuit.

(iii) The Company shall reimburse Employee, including the advancement of legal
fees and expenses, for expenses reasonably incurred by Employee in connection
with his cooperation under this Section 6(d).

(e) Agreement Concerning Future Employment. Employee agrees that he will not at
any time in the future apply for or otherwise seek employment of any kind with
the Company Group and that no member of the Company Group need process or
consider any application for or inquiry concerning employment by Employee.

Section 7. Employee Charges. The parties agree that there are no outstanding
Employee Charges (as defined below) as of the Offer Date. “Employee Charges” are
any amounts Employee owes to the Company for advances, overpayments, and any
other charges due from Employee to the Company, including without limitation
charges for personal telephone calls or travel expenses, travel advances,
personal courier and postal charges, personal copying charges, personal charges
on any company credit card issued to Employee, excess paid leave time taken, and
other charges that may arise out of the application of Company policies.

 

- 7 -



--------------------------------------------------------------------------------

 

Section 8. No Mitigation. Employee shall not be required to mitigate the amount
of any payment provided for pursuant to this Agreement by seeking other
employment or otherwise.

Section 9. No Admission of Liability. Employee understands and agrees that this
Agreement does not in any manner constitute an admission of liability or
wrongdoing by any member of the Company Group, but that any such liability or
wrongdoing is expressly denied, and that, except to the extent necessary to
enforce this Agreement, neither the Agreement nor any part of it may be
construed as, used, or admitted into evidence in any judicial, administrative,
or arbitral proceeding, as an admission of any kind by any of the parties.

Section 10. Severability. If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall be of no force or effect. The illegality or unenforceability of
such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.

Section 11. Notices. Unless otherwise provided in this Agreement, any notices
required or permitted under this Agreement shall be in writing and delivered by
hand, messenger, courier, or by registered or certified mail:

(a) if to Employee, at Employee’s last address on record with the Company, with
a copy to Employee’s counsel, Katten Muchin Rosenman LLP, 575 Madison Avenue,
New York, New York 10022, Attn: Steven Eckhaus, Esq., seckhaus@kattenlaw.com;

(b) if to any member of the Company Group, to United Maritime Group, LLC at its
principal executive officers to the attention of the Company’s Chief Financial
Officer.

Section 12. Assignment; Binding Obligations. Employee’s obligations, rights, and
benefits under this Agreement are personal to Employee and shall not be assigned
to any person or entity without the prior written consent from the Company.
Subject to the foregoing, the parties acknowledge and agree that this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns.

Section 13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

Section 14. Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding Employee’s
separation from service. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including
without limitation the Employment Agreement. For the avoidance of doubt, the
Employment Agreement Obligations shall remain in full force and effect in
accordance with the terms set forth in the Employment Agreement.

 

- 8 -



--------------------------------------------------------------------------------

 

Section 15. Equity Documents. The parties acknowledge and agree that they shall
continue to be bound by and shall comply with the terms and conditions set forth
in the LLC Agreement, the Registration Rights Agreement and the Profit Unit
Grant Agreement.

Section 16. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE. EMPLOYEE IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE OR UNITED STATES FEDERAL COURT SITTING IN THE
STATE OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT. EMPLOYEE HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(Signature Page to Follow)

 

- 9 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

UNITED MARITIME GROUP, LLC

         LOGO [g102318ex10_bpg010.jpg]

By:   Walter T. Bromfield Its:   SR VP, FINANCE Date:   NOVEMBER 1, 2010

 

Timothy M. Bresnahan Date:  

 

1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

UNITED MARITIME GROUP, LLC

 

By:   Its:   Date:  

LOGO [g102318ex10_bpg011.jpg]

Timothy M. Bresnahan Date:   OCTOBER 27, 2010

 

1